By the Court, Rhodes, J.:
The complaint in this case appears to be drawn with more than usual care and skill. It does not appear whether the blocks of land which were assessed to the defendant had been subdivided. If they had not been subdivided, they were properly assessed and described in the complaint by blocks; and if they had been subdivided, still that description was sufficient, as they were assessed to the defendant as the owner. (People v. Morse, 43 Cal. 534.)
Improvements on real estate are, by section five of the General Revenue Act of 1861, classed as personal property; but section twenty, in stating the form of the assessment list, specifies “ value of improvements on real estate assessed to persons other than the owners of said real estate,” and does not provide a separate column for the value of improvements on real estate, owned by the person assessed. Although the Assessor need not, under that Act, place the value of the land and the improvements in separate columns, where both are assessed to the same person; yet if that course is pursued, the assessment is not radically defective. That mode of assessment does not show that the improvements were twice assessed. "We are of the opinion that the demurrer to the complaint was properly overruled.
A defendant who fails to answer within the time allowed by the Court, on the overruling of his demurrer, and whose default is entered because of his failure to answer, is not entitled to participate in the further proceedings in the case, which eventuate in a judgment. After such default lias been entered in a suit for the recovery of delinquent taxes, the Court may enter judgment on the pleadings. If there be a provision in any of the numerous Acts in respect to tax suits, which requires the production of evidence, after all the alie*623gations of the complaint are admitted by the defendants, it has not been brought to our notice.
Judgment affirmed, with ten per cent damages.